           Case 2:19-cv-01550-KJD-NJK Document 13 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   GRACE HOWERTON,
                                                             Case No.: 2:19-cv-01550-KJD-NJK
 8          Plaintiff(s),
                                                                        ORDER
 9   v.
10   USAA SAVINGS BANK,
11          Defendant(s).
12         On October 18, 2019, this case was stayed pending arbitration proceedings. Docket No.
13 12. The parties are hereby ORDERED to file a joint status report by November 9, 2020, and every
14 120 days thereafter until the arbitration is completed.
15         IT IS SO ORDERED.
16         Dated: October 26, 2020
17                                                               ______________________________
                                                                 Nancy J. Koppe
18                                                               United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                     1
